Opinion by
Judge DiSalle,
This is an appeal from the order of the Court of Common Pleas of Montgomery County, setting aside the tax sale of the property of Burneace Ternan.
Appellant, Counties Investment Corporation, which purchased the property at the sale, urges that the facts in this case “closely parallel” those in Grace Building Co. v. Clouser, 5 Pa. Commonwealth Ct. 110, 289 A.2d 525 (1972). We disagree.
In Glouser, the taxing authorities sent each notice required by law to “the only address known to the Bureau.” Here, the taxing authorities did have another address — the one to which the notice of claim for the very taxes in question had been mailed. As the lower court points out, the notice of claim was sent to the proper address and was received by the taxpayer. However, the notice of sale was sent to a different address and when it was returned to the Bureau, it ap*154parently did not check its own file to ascertain the address to which, the notice of claim had been sent, an address which was admittedly the correct one.
In onr view, the decision of the lower court was proper, and we will affirm on its opinion, which can be found at No. 76-18045, Court of Common Pleas of Montgomery County, filed September 28,1978.
Order
And Now, this 2nd day of November, 1979, the order of the Court of Common Pleas of Montgomery County, dated September 28,1978, which can be found at No. 76-18045, Court of Common Pleas of Montgomery County, is hereby affirmed.